Citation Nr: 0935417	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury. 

2.  Entitlement to service connection for herpes simplex.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
January 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The issues of entitlement to service connection for residuals 
of a low back injury and herpes simplex are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By unappealed decision dated in January 1995, the RO 
denied the Veteran's claim of entitlement to service 
connection for residuals of a low back injury.  

2.  Evidence submitted after January 1995 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals of a low back injury.   

3.  By unappealed decision dated in January 1995, the RO 
denied the Veteran's claim of entitlement to service 
connection for herpes simplex.  

4.  Evidence submitted after January 1995 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for herpes simplex.   


CONCLUSIONS OF LAW

1.  The January 1995 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for 
residuals of a low back injury.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran has submitted new and material evidence that 
warrants reopening her claim for service connection for 
herpes simplex.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
benefit sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the prior denial and 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a June 2005 notice letter included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  In that letter, the 
RO advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  Consequently, the Board finds that adequate notice 
has been provided. 

In a correspondence dated in August 2008, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO obtained the Veteran's U.S. Naval Reserves examination 
records  and VA medical center (VAMC) records.  The RO 
attempted to obtain the Veteran's service treatment records 
on numerous occasions.  In January 2009, the RO issued a 
formal finding that that Veteran's service treatment records 
are unavailable and that further attempts to find them would 
be futile.  As discussed in the Remand section below, the 
Board finds that the Veteran should receive VA examinations 
prior to further adjudication.   

II.  New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for her claim has been satisfied.  

A review of the record shows that the Veteran's initial 
claims for service connection of herpes simplex and a low 
back condition were denied in a January 1995 rating decision.  
The Veteran did not appeal this decision, and it became 
final.  In May 2005, the Veteran filed to reopen her claims.  
The RO declined the reopen the claims in a November 2005 
rating decision because new and material evidence had not 
been submitted.  The Veteran's appeal of that decision is 
properly before the Board.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claims.

The evidence of record at the time of the original January 
1995 rating decision included annual physical examination 
reports from the Veteran's reserve service and the report of 
a November 1992 VA examination which did not contain a nexus 
opinion.  The RO denied service connection for residuals of a 
back injury because the reserves examination reports were 
negative for complaints of disabilities associated with a 
back injury.  The VA examination showed the Veteran 
complained of chronic back pain associated with a diving 
accident in service, but x-rays were negative for fractures 
or degenerative diseases of the joints or disc spaces.  The 
RO denied service connection for herpes simplex because the 
evidence was negative for complaints of or treatment for 
herpes simplex, and the VA examination was negative for 
symptoms associated with herpes simplex.  

Evidence submitted after the January 1995 rating decision 
included VAMC treatment records, lay statements by the 
Veteran and a transcript of the Board hearing conducted in 
August 2009.  VAMC records show treatment for low back pain 
and notations that the Veteran has well-controlled genital 
herpes.  The Veteran's lay statements and hearing testimony 
contain information regarding the relationship of her claimed 
conditions to service.  Therefore, the Board finds the 
evidence obtained by VA after January 1995 to be both new and 
material.  38 C.F.R. § 3.256(a); See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  In short, this evidence addresses the 
central unestablished fact necessary to substantiate the 
Veteran's claims: whether the Veteran has a low back 
disability and herpes simplex and whether they are related to 
service.    

Accordingly, the Veteran's request to reopen her claims for 
service connection for residuals of a low back injury and 
herpes simplex is granted.  Having reopened the Veteran's 
claims, the Board finds a remand required prior to further 
adjudication.  


ORDER

New and material evidence having been received, the issue of 
entitlement to service connection for residuals of a low back 
injury is reopened.  

New and material evidence having been received, the issue of 
entitlement to service connection for herpes simplex is 
reopened.  


REMAND

A remand is required to provide VA examinations regarding the 
two claimed conditions.  The Board's duty to assist requires 
providing a medical examination or obtaining a medical 
opinion in certain circumstances.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The duty to provide a medical 
examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's low back 
injury residuals and herpes simplex claims have been met.  
Examination reports from her reserves duty show that she 
reported suffering from low back pain and herpes simplex 
outbreaks.  VAMC records show treatment for low back pain and 
a history of herpes outbreaks.      

The Board finds that because the threshold for determining 
whether the evidence indicates that the disabilities may be 
associated with the Veteran's service is a low one, her lay 
statements satisfy this criterion.  McLendon, 20 Vet. App. at 
82-83.  During her Board hearing, the Veteran testified that 
she injured her back in a diving accident at Mayport Naval 
Station in 1980.  She stated that she went on sick call and 
had physical therapy at that time.  She believes that the 
injury has caused current back problems.  The Veteran also 
claimed that she contracted herpes simplex in 1981 from her 
husband at the time who was also in the military.  At this 
time, the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, and the 
Veteran should be provided with appropriate examinations. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of her low back 
condition.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of her herpes 
simplex.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any herpes simplex disorder found 
on examination is more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for 
residuals of a low back injury and herpes 
simplex should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


